Exhibit 10.24

 

 

AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN

 

 

Amended and Restated as of November 14, 2005

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN

 

INTRODUCTION

 

The Board of Directors of Ameriprise Financial, Inc. established the Ameriprise
Financial Senior Executive Severance Plan (hereinafter referred to as the
“Plan”), effective as of September 30, 2005 and restated as of November 14,
2005, to provide for severance benefits for certain eligible senior executives
of Ameriprise Financial, Inc. and its participating subsidiaries whose
employment is terminated under certain conditions. Severance benefits under the
Plan are to be provided to such eligible executives in exchange for a signed
agreement that includes a release of all claims.

 

1

--------------------------------------------------------------------------------


 

ARTICLE ONE

DEFINITIONS

 

1.1.                              “Affiliated Company” means any corporation
which is a member of a controlled group of corporations (determined in
accordance with Section 4l4(b) of the Code) of which the Company is a member and
any other trade or business (whether or not incorporated) which is controlled
by, or under common control (determined in accordance with Section 4l4(c) of the
Code) with the Company, but which is not an Employing Company.

 

1.2.                              “Base Salary” means the regular basic cash
remuneration before deductions for taxes and other items withheld, payable to an
Employee for services rendered to an Employing Company, but not including pay
for bonuses, incentive compensation, special pay, awards or commissions.

 

1.3.                              “Board of Directors” means the board of
directors of the Company.

 

1.4.                              “Bonus” means the greater of:  (1) the largest
of any one of the last three annual incentive compensation amounts paid to an
Employee over and above Base Salary earned and paid in cash or otherwise under
any executive bonus or sales incentive plan or program of an Employing Company
or (2) the Employee’s designated target bonus.

 

1.5.                              “Change in Control” has the meaning set forth
in the Ameriprise Financial 2005 Incentive Compensation Plan; provided that,
notwithstanding anything to the contrary therein, a Change in Control shall not
be deemed to occur under this Plan as a result of any event or transaction to
the extent that treating such event or transaction as a Change in Control would
cause any tax to become due under Section 409A of the Code.

 

1.6.                              “Code” means the Internal Revenue Code of
1986, as amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.

 

1.7.                              “Committee” means the Compensation and
Benefits Committee of the Board of Directors or any committee established and
appointed by the Board of Directors or by a committee of the Board of Directors,
or any successor committee appointed by the Board of Directors to administer the
Plan.

 

1.8.                              “Company” means Ameriprise Financial, Inc., a
Delaware corporation, its successors and assigns.

 

1.9.                              “Comparable Position” means a job with the
Company, an Employing Company, an Affiliated Company or successor company at the
same or higher Total Cash Compensation as an Employee’s current job and at a
work location within reasonable commuting distance from an Employee’s home, as
determined by such Employee’s Employing Company. For Employees in a qualifying
international

 

2

--------------------------------------------------------------------------------


 

expatriate program adopted by an Employee’s Employing Company, “Comparable
Position” means a job with an Employing Company, an Affiliated Company or
successor company at the same or higher Total Cash Compensation as an Employee’s
current job and at a work location in the Employee’s country of assignment, home
country or career base country.

 

1.10.                        “Completed Years of Service” means the number of
full one-year periods that have transpired since the Employee’s original date of
hire or, in the case of someone who has incurred a break in service as defined
in the Ameriprise Financial Retirement Plan, the adjusted date of hire, through
the Employee’s last day of active employment with the Company. The determination
of Completed Years of Service will take into account years of service with
American Express Company if and to the extent, and in accordance with, the
provisions of the Employee Benefits Agreement by and between American Express
Company and Ameriprise Financial, Inc., dated as of September 30, 2005 (the
“Employee Benefits Agreement”).

 

1.11.                        “Constructive Termination” means resignation or
other employment termination by an Employee from an Employing Company as a
result of one or more of the following without the Employee’s written consent
within two (2) years after a Change in Control:

 

(a)           a reduction in Base Salary, except for across-the-board changes
similarly affecting all Employees of the Employing Company and all Employees of
any Person in control of the Employing Company, or any material reduction in the
aggregate of the Employee’s annual target bonus and long term incentive
opportunity, in each case from that in effect immediately prior to the Change in
Control,

 

(b)           the Employing Company’s requirement that the Employee be based
more than fifty (50) miles from the location at which the Employee was based
immediately prior to the Change in Control and which location is more than
thirty-five (35) miles from the Employee’s residence,

 

(c)           the assignment to the Employee of any duties that are materially
inconsistent with the Employee’s duties prior to the Change in Control, or

 

(d)           a significant reduction in the Employee’s position, duties, or
responsibilities from those in effect prior to the Change in Control.

 

1.12.                        “Defined Termination” means a termination of
employment of an Employee within two (2) years after a Change in Control that
occurs as a result of either:

 

(a)           an Involuntary Termination, or

 

(b)           a Constructive Termination.

 

1.13.                        “Disability” shall have the meaning set forth in
Section 409A of the Code.

 

3

--------------------------------------------------------------------------------


 

1.14.                        “Employee” means any person, at the senior
executive level as defined by the Committee, paid through the payroll function
of the Employing Company (as opposed to the accounts payable function of the
Employing Company) and employed on a regular full-time basis (i.e., an employee
whose scheduled workweek is consistent with the standard workweek schedule of a
business unit or department) or regular part time basis (i.e., an employee who
is scheduled to work at least twenty (20) hours per week, but fewer than the
hours of a regular full-time employee) by an Employing Company, who receives
from an Employing Company a regular stated compensation and an annual IRS Form
W-2; provided, however, that an Employing Company or operating business unit
thereof, due to business, marketplace or employee relations reasons, may, in its
sole discretion, by policy exclude from the definition of Employee under the
Plan any category or level of Employee employed in a non-exempt, exempt or
executive level position or in an initial probationary or trial period of
employment. The term “Employee” shall not include any person who has entered
into an independent contractor agreement, consulting agreement, franchise
agreement or any similar agreement with an Employing Company, nor the employees
of any such person, regardless of whether that person (including his or her
employees) is later found to be an employee by any court of law or regulatory
authority.

 

1.15.                        “Employing Company” means each of the Company and
the subsidiary and affiliated companies of the Company listed on Schedule A
attached hereto, as such Schedule A may be amended by the Committee, in its sole
discretion, from time to time.

 

1.16.                        “ERISA” means the Employee Retirement Income
Security Act of l974, as amended from time to time, and all regulations,
interpretations and administrative guidance issued thereunder.

 

1.17.                        “Good Cause” means a discontinuance of an
Employee’s employment by an Employing Company upon one of the following:

 

(a)           an Employee’s Willful and continued failure to adequately perform
substantially all of the Employee’s duties with an Employing Company,

 

(b)           an Employee’s Willful engagement in conduct which is demonstrably
and materially injurious to an Employing Company or an affiliate thereof,
monetarily or otherwise, or

 

(c)           an Employee’s conviction of, or entering a plea of guilty or nolo
contendere to (i) a felony or (ii) any misdemeanor that disqualifies an Employee
from employment with an Employing Company.

 

1.18.                        “Involuntary Termination” means any involuntary
discontinuance of an Employee’s employment by an Employing Company for reasons
other than Good Cause within two (2) years after a Change in Control.

 

4

--------------------------------------------------------------------------------


 

1.19.                        “Leave of Absence” means the period during which an
Employee is absent from work pursuant to a leave of absence granted by an
Employing Company.

 

1.20.                        “Person” means a “person” as such term is used in
Section 13(d) and 14(d) of the Securities and Exchange Act of 1934 (the
“Exchange Act”), including any “group” within the meaning of Section 13(d)(3)
under the Exchange Act.

 

1.21.                        “Plan” means the Ameriprise Financial Senior
Executive Severance Plan, as set forth herein and as hereafter amended from time
to time.

 

1.22.                        “Retirement” means early, normal or deferred
retirement as defined in and meeting the terms and conditions of the Ameriprise
Financial Retirement Plan, as amended, or any successor plan thereto.

 

1.23.                        “Separation Period” means the period of time over
which an Employee receives severance benefits under the Plan in biweekly or
other installment payments.

 

1.24.                        “Specified Employee” means a key employee (as
defined for purposes of Section 409A of the Code) of an Employing Company, as
determined by the Committee in its sole discretion.

 

1.25.                        “Termination of Active Employment” means the date
on which an Employee ceases performing services for an Employing Company.

 

1.26.                        “Total Cash Compensation” means an Employee’s Base
Salary and any Bonus.

 

1.27.                        “Willful” means that an act or failure to act on an
Employee’s part is done, or omitted to be done, by the Employee in a manner that
is not in good faith, and that is without reasonable belief that such action or
omission was in the best interests of an Employing Company.

 

1.28.                        The masculine pronoun shall be construed to mean
the feminine and the singular shall be construed to mean the plural, wherever
appropriate herein.

 

1.29.                        Headings in this document are for identification
purposes only and do not constitute a part of the Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE TWO

ELIGIBILITY TO RECEIVE BENEFITS

 

2.1.                              Eligibility to Receive Benefits. Each Employee
shall be eligible to receive benefits under the Plan in the event his employment
is terminated by an Employing Company for one of the following reasons:

2.1.1.                     Reduction in force;

2.1.2.                     Position elimination;

2.1.3.                     Office closing;

2.1.4.                     Poor performance;

2.1.5.                     Mutually satisfactory resignation;

2.1.6.                     Relocation of an Employee’s current position that
does not meet the definition of Comparable Position;

2.1.7.                     Defined Termination, as defined in Section 1.12,
(applicable only within two (2) years after a Change in Control), and
notwithstanding any provision of Section 2.3.

 

The Committee may, in its sole discretion, grant eligibility to receive benefits
under the Plan to any Employee or group of Employees employed in a business unit
of the Company or an Employing Company who terminate employment due to a sale of
such business unit not later than six (6) months following such sale.

 

2.2.                              Limitations on Eligibility. In the event an
Employee who is otherwise eligible to receive benefits under the Plan is offered
a Comparable Position (whether the position is accepted or rejected by the
Employee), he will not be eligible to receive benefits under the Plan. In
addition, an Employee is not eligible to receive benefits under the Plan if the
Employee accepts any position in the Employing Company, an Affiliated Company or
successor company (regardless of whether it is a Comparable Position). An
Employee who is offered or placed on a temporary layoff status (often referred
to as a furlough) with reduced or no pay for a period of less than six (6)
months during which time the Employee continues to participate in certain
benefit plans as determined by the Company is not eligible to receive benefits
under the Plan.

 

2.3.                              Ineligibility to Receive Benefits. An Employee
is ineligible to receive benefits under the Plan in the event his employment by
an Employing Company terminates for a reason other than those enumerated in
Section 2.1 above, including, but not limited to, the following:

2.3.1.                     Voluntary resignation;

2.3.2.                     Failure to report for work;

2.3.3.                     Failure to return from leave;

2.3.4.                     Return from a Leave of Absence which extends beyond
the policy reinstatement period, if applicable, and no position is available;

2.3.5.                     Excessive absenteeism or lateness;

 

6

--------------------------------------------------------------------------------


 

2.3.6.                     Merger, acquisition, sale, transfer, outsourcing or
reorganization of all or part of the Employing Company that does not constitute
a Change in Control where either (i) a Comparable Position is offered with, or
(ii) the Employee accepts any position (regardless of whether it is a Comparable
Position) with, a successor company, whether affiliated or unaffiliated with the
Employing Company, including an outside contractor, and whether or not the
successor company participates the Plan.

2.3.7.                     Violation of a policy or procedure of the Employing
Company, insubordination, unwillingness to perform the duties of a position, or
other misconduct;

2.3.8.                     Retirement, including the acceptance of any Employing
Company sponsored retirement incentive; provided, however, that in the event an
Employee is otherwise eligible for a severance pay benefit in accordance with
Section 2.1 above and also eligible for Retirement, the Employee shall be
eligible to receive benefits under the Plan in accordance with Article 3 below;

2.3.9.                     Death; or

2.3.10.               Disability.

 

7

--------------------------------------------------------------------------------


 

ARTICLE THREE
AMOUNT OF BENEFITS

 

3.1                                 Amount of Benefits. The severance benefit
payable to an eligible Employee under the Plan shall be based on his Completed
Years of Service and position with the Company, Employing Company or an
Affiliated Company. The formula for determining an Employee’s severance benefit
payment shall be calculated by first adding together (i) the Employee’s annual
Base Salary in effect immediately prior to the date of Termination of Active
Employment; provided that, in the case of an Employee whose employment is
terminated pursuant to 1.11(a), then the Base Salary that was in effect
immediately before such reduction in Base Salary, and (ii) the Employee’s Bonus.
The sum of subsections (i) and (ii) above shall then be divided by fifty-two
(52) to calculate the weekly severance benefit. The amount of the total
severance benefit to which an Employee may be entitled is set out in Schedule B.

 

Notwithstanding the foregoing and in accordance with the terms of the Employee
Benefits Agreement, any Employee who was eligible to receive severance benefits
under the American Express Company Senior Executive Severance Plan immediately
prior to the Distribution Date (as defined in the Employee Benefits Agreement)
and becomes eligible to receive severance benefits pursuant to the Plan during
the period commencing on the Distribution Date (as defined in the Employee
Benefits Agreement) and ending on the first anniversary of the Distribution
Date, shall receive an amount of severance benefit that is not less than the
number of weeks of pay that such Employee would have received under the American
Express Company Senior Executive Severance Plan as in effect immediately prior
to the Distribution Date.

 

3.2                                 Special Retirement Program Contributions. An
Employee eligible for benefits under the Plan due to a Defined Termination
resulting from a Change in Control shall, in addition to the benefits provided
above in Article 3.1, receive the value of Company contributions that would have
been made to the Ameriprise Financial Retirement Plan, Ameriprise Financial
401(k) Plan, Ameriprise Financial Supplemental Retirement Plan or other similar
plans adopted by the Company, for the period during which the Employee is
receiving weekly severance payments under this Plan. Effective on the date of
the Defined Termination, this amount will be credited to the Employee’s book
reserve account in the Ameriprise Financial Supplemental Retirement Plan,
consistent with the terms of such plan.

 

3.3                                 Limitations on Amount of Severance Benefits.
Severance benefits payable under the Plan shall be inclusive of and offset by
any other severance, redundancy or termination payment made by an Employing
Company to an Employee, including, but not limited to, any amounts paid pursuant
to federal, state, local or foreign government worker notification (e.g., Worker
Adjustment and Retraining Notification Act) or office closing requirements, any
amounts owed the Employee pursuant to a contract with the Employing Company
(unless the contract specifically provides otherwise) and amounts paid to an
Employee placed in a temporary layoff status (often referred to as a furlough)
which immediately precedes the commencement of the severance payments.

 

8

--------------------------------------------------------------------------------


 

3.4                                 Reemployment. In the event an Employee is
reemployed by the Employing Company or an Affiliated Company within the period
covered by the schedule of severance benefits in Section 3.1 above, the
severance benefits, if any, that are in excess of the number of weeks between
the Termination of Active Employment and the rehire date shall be repaid by the
Employee or withheld by the Employing Company, as the case may be. In the
further event an eligible Employee who is receiving severance benefits under the
Plan is later rehired by an Employing Company or an Affiliated Company, and
employment later terminates under conditions making such Employee eligible for
severance benefits under the Plan, the amount of the second severance benefit
will be based on such Employee’s actual date of reemployment and not the
original date of employment; provided, however, that any benefits withheld or
repaid in accordance with the preceding sentence that are in excess of one (1)
year shall be additionally paid to the terminating Employee.

 

3.5                                 Withholding Tax. The Employing Company shall
deduct from the amount of any severance benefits payable under the Plan, any
amount required to be withheld by the Employing Company by reason of any law or
regulation, for the payment of taxes or otherwise to any federal, state, local
or foreign government. In determining the amount of any applicable tax, the
Employing Company shall be entitled to rely on the number of personal exemptions
on the official form(s) filed by the Employee with the Employing Company for
purposes of income tax withholding on regular wages.

 

3.6                                 Requirement of Signed Agreement. Receipt of
severance benefits under the Plan is conditioned upon the Employee signing an
agreement with the Employee’s Employing Company in a form satisfactory to the
Company and in accordance with the requirements of applicable law (the
“Agreement”). The Agreement must include a release of claims and may include
whatever other terms the Employing Company deems appropriate, including
restrictive covenants. If the terms of the Agreement are found to be legally
unenforceable, the Employee must return any severance benefits paid pursuant to
Section 3.1 of the Plan plus the value of any long term incentive awards which
vested during the Separation Period; provided, however, that in the event the
Employee has a Defined Termination, such restrictive covenants shall: (a) be
reasonable under the applicable facts and circumstances; (b) include the
following (i) non-solicitation of customers and employees; (ii) confidentiality
of business data; (iii) full release of claims; and (iv) non-denigration of the
Company and its affiliates, and their officers, directors and agents and (c) not
include any non-competition limitations. Notwithstanding anything herein to the
contrary, the Company shall, for a period of two (2) years and one (1) day
following a Change in Control, be prohibited from entering into any agreement
with an Employee, which contains a more expansive Competitor List (as provided
in Paragraph 2 of the Consent to the Application of Forfeiture and Detrimental
Conduct Provisions to Long-Term Incentive Awards relating to awards issued under
the Ameriprise Financial 2005 Incentive Compensation Plan) than that which was
in effect for such Employee immediately prior to the date of such Change in
Control. If an Employee has already signed an Agreement as required by Section
3.6 prior to the date of a Change in Control, the Employee is not eligible to
receive any benefits that would otherwise be triggered by a Change in Control,
except as provided by Section 4.2.

 

9

--------------------------------------------------------------------------------


 

3.7           Excise Tax.

 

(a)           Section 3.7 shall apply in the event of a Change in Control, as
defined in Section 1.5 hereof.

 

(b)           In the event that any payment or benefit received or to be
received by an Employee from the Company, an Employing Company or any Affiliated
Company in connection with a Change in Control or termination of such Employee’s
employment (such payments and benefits, excluding any Gross-Up Payment (as
hereinafter defined), being hereinafter referred to collectively as the
“Payments”), will be subject to the excise tax (the “Excise Tax”) referred to in
Section 4999 of the Code, then the Company shall pay to such Employee, within
five (5) days after receipt by such Employee of the written statement referred
to in subsection (d) below, an additional amount (the “Gross-Up Payment”) such
that the net amount retained by such Employee, after deduction of any Excise Tax
on the Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Payments.

 

(c)           For purposes of determining whether the Payments will be subject
to the Excise Tax and the amount of such Excise Tax: (i) all payments and
benefits received or to be received by an Employee in connection with such
Change in Control or the termination of such Employee’s employment, whether
pursuant to the terms of the Plan or any other plan, arrangement or agreement
with the Company, any Employing Company, any Person (as such term is defined in
Section 1.20) whose actions result in such Change in Control or any Person
affiliated with the Company, such Employing Company or such Person (all such
payments and benefits, excluding the Gross-Up Payment and any similar gross-up
payment to which an Employee may be entitled under any such other plan,
arrangement or agreement, being hereinafter referred to as the “Total
Payments”), shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor, or if that firm refuses to serve, by another qualified firm, whether or
not serving as independent auditors, designated by the Committee (the
“Auditor”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of section 280G(b)(2)(A) or section
280G(b)(4)(A) of the Code; (ii) no portion of the Total Payments the receipt or
enjoyment of which the Employee shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of section 280G(b) of
the Code shall be taken into account; (iii) all “excess parachute payments”
within the meaning of section 280G(b)(l) of the Code shall be treated as subject
to the Excise Tax unless, in the opinion of the Auditor, such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered (within the meaning of section 280G(b)(4)(B) of the Code) in
excess of the Base Amount (within the meaning of section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; and (iv) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Auditor in accordance with the principles
of sections 280G(d)(3) and (4) of the Code and regulations or other guidance
there under. For purposes of determining the amount of the Gross-Up Payment in
respect of an

 

10

--------------------------------------------------------------------------------


 

Employee, the Employee shall be deemed to pay federal income tax at the highest
marginal rate of federal income taxation (and state and local income taxes at
the highest marginal rate of taxation in the state and locality of such
Employee’s residence, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes) in the calendar
year in which the Gross-Up Payment is to be made. The Auditor will be paid
reasonable compensation by the Company for its services.

 

(d)           In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, then an amount equal to the amount of the excess of the earlier payment
over the redetermined amount (the “Excess Amount”) will be treated as if it were
a loan to the Employee made on the date of the Employee’s receipt of such Excess
Amount, which the Employee will have an obligation to repay to the Company on
the fifth business day after demand, together with interest on such amount at
the lowest applicable federal rate (as defined in Section 1274(d) of the Code or
any successor provision thereto), compounded semi-annually (the “Section 1274
Rate”) from the date of the Employee’s receipt of such Excess Amount until the
date of such repayment (or such lesser rate (including zero) as may be
designated by the Auditor such that the Excess Amount and such interest will not
be treated as a parachute payment as previously defined). In the event that the
Excise Tax is finally determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), within five (5) business days of such determination, the
Company will pay to the Employee an additional amount, together with interest
thereon from the date such additional amount should have been paid to the date
of such payment, at the Section 1274 Rate (or such lesser rate (including zero)
as may be designated by the Auditor such that the amount of such deficiency and
such interest will not be treated as a parachute payment as previously defined).
The Employee and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the amount
of any Gross-Up Payment.

 

(e)           As soon as practicable following a Change in Control, the Company
shall provide to each Employee, a written statement setting forth the manner in
which the Total Payments in respect of such Employee were calculated and the
basis for such calculations, including, without limitation, any opinions or
other advice the Company has received from the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

(f)            Notwithstanding anything herein to the contrary, the Committee
may designate by resolution any group of Employees or individual Employee that
would not be eligible to receive a Gross-Up Payment or any other benefit
provided for under this Section 3.6. With regard to any such Employee or group
of Employees, the Committee may provide for a reduction in Payments for the
purpose of avoiding the imposition of the Excise Tax, in all or certain
specified circumstances, such reduction to be implemented pursuant to such rules
as the Committee shall adopt from time to time.

 

11

--------------------------------------------------------------------------------


 

3.8.                              Payment for Cancelled Stock Options. An
Employee eligible for benefits under the Plan due to a Change in Control may
receive the value of American Express Company vested stock options that are
cancelled, on or before December 31, 2009, due to a (a) Change in Control or (b)
Defined Termination. The value, if any, will be determined by the Company, in
its sole discretion and be equal to the Black Scholes value (for the remaining
term) less the intrinsic value of the option (all measured at the options’
cancellation date). Subject to Article 4.1, this benefit will be payable in a
one-time lump sum payment made as soon as reasonably practicable following the
cancellation of the option due to (a) or (b) above.

 

12

--------------------------------------------------------------------------------


 

ARTICLE FOUR

METHOD OF PAYMENT

 

4.1.                              Payment. A severance benefit under the Plan
may be payable in biweekly or other installments (if permitted under Section
409A of the Code) over a number of weeks not exceeding the number of weekly
severance benefit payments determined pursuant to Section 3.1 above (including
any resolution referred to therein) at the sole discretion of the Employing
Company; provided, however, that in the event the Employee has a Defined
Termination or the payment of severance in installments would result in the
imposition of a tax under Section 409A of the Code, the severance benefit under
the Plan will be paid as soon as practicable after the date of such Employee’s
last day of active employment (but no earlier than six (6) months following the
date of such termination of employment in the case of a Specified Employee). If
installment payments are made under the Plan to a Specified Employee, the first
installment payment shall be made on or as soon as administratively practical
after the six-month anniversary of the date such Specified Employee’s employment
terminates and (i) the amount of the first payment will equal the sum of the
installment payments that would have been paid to the Specified Employee during
the six-month period immediately following the Specified Employee’s termination
of employment had the payment commenced as of such date and (ii) the remainder
of the severance benefit shall be paid in substantially equivalent installments.
Notwithstanding anything in this Plan to the contrary, if the Employee’s
employment terminates within two (2) years following a Change in Control and if
the Employee receives lump-sum severance, to the extent permitted under Section
409A, the Employee shall continue to be eligible to receive benefits under the
Company’s medical and dental plans for a number of weeks equal to the number of
weekly severance benefit payments determined pursuant to Section 3.1 above
(including any resolution referred to therein), such benefits to be
substantially identical to the benefits provided to other employees who remain
in active employment status on substantially the same terms and conditions as
apply to such active employees (including without limitation, any requirement
that the Employee pay premiums or other similar costs). In the event that
continuing to provide any such benefits would result in the imposition of a tax
under Section 409A of the Code, instead of continuing to provide such benefits,
the Company will make a lump-sum payment to the Employee as soon as practicable
after the date of the Employee’s last day of active employment (but no earlier
than six (6) months following the date of such termination of employment in the
case of a Specified Employee) in an amount equal to the present value of such
benefits as determined by the Committee in its sole discretion.

 

4.2.                              Inactive Employment Status. During the
Separation Period (where severance benefits are paid in biweekly or other
installments) the Employee receiving such payments will remain in an inactive
employment status until receipt of such payments is completed, at which time
such inactive status will be terminated. During the Separation Period, certain
other employee benefits may be continued to

 

13

--------------------------------------------------------------------------------


 

the extent permitted under Section 409A of the Code, payment for which shall be
deducted from such severance payments in accordance with the Employee’s
previously elected benefit coverage. If an Employee has already signed an
Agreement as required by Section 3.5 and is receiving severance payments under
the Plan on the date of Change in Control, the following would apply (subject to
applicable governing documents):

 

a)             immediate vesting of outstanding unvested stock option shares and
restricted stock awards under the Company’s incentive compensation plans; and

 

b)            cash payment equivalent to the amount of excise tax paid as a
result of the Employee being deemed a “disqualified” individual under current
U.S. tax laws.

 

During the Separation Period, the Company reserves the right to continue other
programs such as the Ameriprise Financial 2005 Incentive Compensation Plan and
the Perquisite Program in accordance with its policies, which may be changed or
terminated from time to time. Nothing in this section shall create a contract to
provide such benefits.

 

4.3.                              Death. In the event an Employee dies before
full receipt of severance benefits payable under the Plan, the remaining
severance benefits will be paid to the legal representative of such Employee’s
estate in a lump sum as soon as practicable after receipt of notice of such
death and evidence satisfactory to the Company of the payment or provision for
the payment of any estate, transfer, inheritance or death taxes which may be
payable with respect thereto.

 

14

--------------------------------------------------------------------------------


 

ARTICLE FIVE

ADMINISTRATION OF THE PLAN

 

5.1.                              Powers of the Employing Company. The Employing
Company shall have such powers, authorities and discretion as are necessary or
appropriate in order to carry out its duties under the Plan, including, but not
limited to, the power:

 

5.1.1.                     To obtain such information as it shall deem necessary
or appropriate in order to carry out its duties under the Plan;

 

5.1.2.                     To make determinations with respect to the grounds
for termination of employment of any Employee; and

 

5.1.3.                     To establish and maintain necessary records.

 

5.2.                              Employing Company Authority. Nothing contained
in the Plan shall be deemed to qualify, limit or alter in any manner the
Employing Company’s sole and complete authority and discretion to establish,
regulate, determine or modify at any time, the terms and conditions of
employment, including, but not limited to, levels of employment, hours of work,
the extent of hiring and employment termination, when and where work shall be
done, marketing of its products, or any other matter related to the conduct of
its business or the manner in which its business is to be maintained or carried
on, in the same manner and to the same extent as if the Plan were not in
existence.

 

5.3.                              Committee Duties and Powers. The Committee
shall be responsible for the general administration and interpretation of the
Plan and the proper execution of its provisions and shall have full discretion
to carry out its duties. The Committee shall be the “Administrator” of the Plan
and shall be, in its capacity as Administrator, a “Named Fiduciary,” as such
terms are defined or used in ERISA. For the purposes of carrying out its duties
as Administrator, the Committee may, in its sole discretion, allocate its
responsibilities under the Plan among its members, and may, in its sole
discretion, designate persons other than members of the Committee to carry out
such of its responsibilities under the Plan as it may deem fit. In addition to
the powers of the Committee specified elsewhere in the Plan, the Committee shall
have all discretionary powers necessary to discharge its duties under the Plan,
including, but not limited to, the following discretionary powers and duties:

 

5.3.1.                     To interpret or construe the Plan, and resolve
ambiguities, inconsistencies and omissions;

 

5.3.2.                     To make and enforce such rules and regulations and
prescribe the use of such forms as it deems necessary or appropriate for the
efficient administration of the Plan; and

 

15

--------------------------------------------------------------------------------


 

5.3.3.                     To decide all questions on appeal concerning the Plan
and the eligibility of any person to receive benefits under the Plan.

 

5.4.                              Determinations. The determination of the
Committee as to any question involving the general administration and
interpretation or construction of the Plan shall be within its sole discretion
and shall be final, conclusive and binding on all persons, except as otherwise
provided herein or by law.

 

5.5.                              Claims Review Procedure. Consistent with the
requirements of ERISA and the regulations thereunder as promulgated by the
Secretary of Labor from time to time, the following claims review procedure
shall be followed with respect to the denial of severance benefits to any
Employee:

 

5.5.1.                     Within thirty (30) days from the date of an
Employee’s Termination of Active Employment, the Employing Company shall furnish
such Employee either an agreement offering severance benefits under the Plan or
notice of such Employee’s ineligibility for or denial of severance benefits,
either in whole or in part. Such notice from the Employing Company will be in
writing and sent to the Employee or the legal representatives of his estate
stating the reasons for such ineligibility or denial and, if applicable, a
description of additional information that might cause a reconsideration by the
Committee or its delegate of the decision and an explanation of the Plan’s
claims review procedure. In the event such notice is not furnished within thirty
(30) days, any claim for severance benefits shall be deemed denied and the
Employee shall be permitted to proceed to Section 5.5.2 below.

 

5.5.2.                     Within sixty (60) days after receiving notice of such
denial or ineligibility or within ninety (90) days after the date of an
Employee’s Termination of Active Employment if no notice is received, the
Employee, the legal representatives of his estate or a duly authorized
representative may then submit to the Committee a written request for a review
of such decision of denial.

 

5.5.3.                     The Committee will review the claim and within sixty
(60) days (or one hundred twenty (120) days in special circumstances) provide a
written response to the appeal setting forth specific reasons for such decision.
In the event the decision on review is not furnished within such time period,
the claim shall be deemed denied.

 

16

--------------------------------------------------------------------------------


 

ARTICLE SIX

ADOPTING COMPANIES AND PLAN MERGERS

 

6.1.                              Adopting Companies. Any corporation which
succeeds to the business and assets of the Company or any part of its
operations, may by appropriate resolution adopt the Plan and shall thereupon
succeed to such rights and assume such obligations hereunder as the Company and
said corporation shall have agreed upon in writing. Any corporation which
succeeds to the business of any Employing Company other than the Company, or any
part of the operations of such Employing Company, may by appropriate resolution
adopt the Plan and shall thereupon succeed to such rights and assume such
obligations hereunder as such Employing Company and said corporation shall have
agreed upon in writing; provided, however, that such adoption and the terms
thereof agreed upon in such writing have been approved by the Company.

 

17

--------------------------------------------------------------------------------


 

ARTICLE SEVEN

AMENDMENT AND TERMINATION

 

7.1.                              Right to Amend or Terminate. The Company
reserves the right, by action of the Board of Directors or the Committee, to
amend or terminate this Plan in whole or in part at any time and from time to
time, and any amendment or effective date of termination may be given
retroactive effect. The foregoing sentence to the contrary notwithstanding, for
a period of two (2) years and one (1) day after the date of an occurrence of a
Change in Control, neither the Board of Directors nor the Committee may
terminate this Plan or amend this Plan in a manner that is detrimental to the
rights of any Employee receiving severance benefits under the Plan without his
or her written consent.

 

7.2.                              Termination by an Employing Company. Any
Employing Company other than the Company may withdraw from participation in the
Plan at any time by delivering to the Committee written notification to that
effect signed by such Employing Company’s chief executive officer or his
delegate. Withdrawal by any Employing Company pursuant to this section or
complete discontinuance of severance benefits under the Plan by any Employing
Company other than the Company, shall constitute termination of the Plan with
respect to such Employing Company. The foregoing sentence to the contrary
notwithstanding, neither the Board of Directors nor the Committee may terminate
this Plan or amend this Plan in a manner that is detrimental to the rights of
any Employee receiving severance benefits under the Plan without his written
consent (i) with respect to the provisions of the Plan which become applicable
upon a Change in Control, and (ii) with respect to all provisions of the Plan
for a period of two (2) years and one (1) day after the date of a Change in
Control.

 

7.3.                              Limitation on Benefits. In the event any
Employing Company withdraws from participation or the Company terminates the
Plan as provided in this Article Seven, no Employee shall be entitled to receive
benefits hereunder for Employment either before or after such action.

 

18

--------------------------------------------------------------------------------


 

ARTICLE EIGHT

FINANCIAL PROVISIONS

 

8.1.                              Funding. All severance benefits payable under
the Plan shall be payable and provided for solely from the general assets of the
Employing Company in accordance with the Plan, at the time such severance
benefits are payable, unless otherwise determined by the Employing Company. The
Employing Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
severance benefits under the Plan.

 

19

--------------------------------------------------------------------------------


 

ARTICLE NINE

LIABILITY AND INDEMNIFICATION

 

9.1.                              Standard of Conduct. To the extent permitted
by ERISA and other applicable law, no member (which term, as used in this
Article Nine, shall include any employee of any Employing Company designated to
carry out any responsibility of the Committee pursuant to Section 5.3 above) of
the Committee shall be liable for anything done or omitted to be done by him in
connection with the Plan, unless the member failed to act (i) in good faith and
(ii) for a purpose which such member reasonably believed to be in accordance
with the intent of the Plan. The Company or Employing Company as applicable
hereby indemnifies each person made, or threatened to be made, a party to an
action or proceeding, whether civil or criminal, or against whom any claim or
demand is made, by reason of the fact that he, his testator or intestate, was or
is a member of the Committee, against judgments, fines, amounts paid in
settlement and reasonable expenses (including attorney’s fees) actually and
necessarily incurred as a result of such action or proceeding, or any appeal
therein, or as a result of such claim or demand, if such member of the Committee
acted in good faith for a purpose which he reasonably believed to be in
accordance with the intent of the Plan and, in criminal actions or proceedings,
in addition, had no reasonable cause to believe that his conduct was unlawful.

 

9.2.                              Presumption of Good Faith. The termination of
any such civil or criminal action or proceeding or the disposition of any such
claim or demand, by judgment, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not in itself create a presumption that any
such member of the Committee did not act (i) in good faith and (ii) for a
purpose which he reasonably believed to be in accordance with the intent of the
Plan.

 

9.3.                              Successful Defense. A person who has been
wholly successful, on the merits or otherwise, in the defense of a civil or
criminal action or proceeding or claim or demand of the character described in
Section 9.1 above shall be entitled to indemnification as authorized in such
Section 9.1.

 

9.4.                              Unsuccessful Defense. Except as provided in
Section 9.3 above, any indemnification under Sections 9.1 and 9.2 above, unless
ordered by a court of competent jurisdiction, shall be made by the Company or
Employing Company as applicable only if authorized in the specific case:

 

9.4.1.                     By the Board of Directors acting by a quorum
consisting of directors who are not parties to such action, proceeding, claim or
demand, upon a finding that the member of the Committee has met the standard of
conduct set forth in Section 9.1 above; or

 

9.4.2.                     If a quorum under Section 9.4.1 above is not
obtainable with due diligence:

 

20

--------------------------------------------------------------------------------


 

9.4.2.1                                                               By the
Board of Directors upon the opinion in writing of independent legal counsel (who
may be counsel to any Employing Company) that indemnification is proper in the
circumstances because the standard of conduct set forth in Section 9.1 above has
been met by such member of the Committee; or

 

9.4.2.2                                                               By the
shareholders of the Company upon a finding that the member of the Committee has
met the standard of conduct set forth in such Section 9.1 above.

 

9.5.                              Advance Payments. Expenses incurred in
defending a civil or criminal action or proceeding or claim or demand may be
paid by the Company or Employing Company as applicable in advance of the final
disposition of such action or proceeding, claim or demand, if authorized in the
manner specified in Section 9.4 above, except that, in view of the obligation of
repayment set forth in Section 9.6 below, there need be no finding or opinion
that the required standard of conduct has been met.

 

9.6.                              Repayment of Advance Payments. All expenses
incurred in defending a civil or criminal action or proceeding, claim or demand,
which are advanced by the Company or Employing Company as applicable under
Section 9.5 above shall be repaid in case the person receiving such advance is
ultimately found, under the procedures set forth in this Article Nine, not to be
entitled to indemnification or, where indemnification is granted, to the extent
the expenses so advanced by the Company or Employing Company as applicable
exceed the indemnification to which he is entitled.

 

9.7.                              Right to Indemnification. Notwithstanding the
failure of the Company or Employing Company as applicable to provide
indemnification in the manner set forth in Section 9.4 or 9.5 above, and despite
any contrary resolution of the Board of Directors or of the shareholders in the
specific case, if the member of the Committee has met the standard of conduct
set forth in Section 9.1 above, the person made or threatened to be made a party
to the action or proceeding or against whom the claim or demand has been made,
shall have the legal right to indemnification from the Company or Employing
Company as applicable as a matter of contract by virtue of this Plan, it being
the intention that each such person shall have the right to enforce such right
of indemnification against the Company or Employing Company as applicable in any
court of competent jurisdiction.

 

21

--------------------------------------------------------------------------------


 

ARTICLE TEN

MISCELLANEOUS

 

10.1.                        No Right to Continued Employment. Nothing in the
Plan shall be construed as giving any Employee the right to be retained in the
employ of any Employing Company or any right to any payment whatsoever, except
to the extent of the severance benefits provided for by the Plan. Each Employing
Company expressly reserves the right to dismiss any Employee at any time and for
any reason without liability for the effect which such dismissal might have upon
him as a Employee receiving severance benefits under of the Plan.

 

10.2.                        Construction. This Plan shall be governed by and
construed in accordance with the substantive laws but not the choice of law
rules of the state of New York, except to the extent that such laws have been
superseded by federal law.

 

10.3.                        Expenses of the Plan. The expenses of establishment
and administration of the Plan shall be paid by the Employing Companies. Any
expenses paid by the Company pursuant to this Section 10.3 and indemnification
under Article Nine shall be subject to reimbursement by the other Employing
Companies of their proportionate shares of such expenses and indemnification, as
determined by the Committee in its sole discretion.

 

10.4.                        ERISA Rights.

 


PLAN SPONSOR. AMERIPRISE FINANCIAL, INC. IS THE PLAN SPONSOR. THE ADDRESS IS:

 


AMERIPRISE FINANCIAL, INC.


200 AMERIPRISE FINANCIAL CENTER


MINNEAPOLIS, MN  55474

 


EMPLOYER IDENTIFICATION NUMBER. THE EMPLOYER IDENTIFICATION NUMBER ASSIGNED TO
AMERIPRISE FINANCIAL, INC. BY THE IRS IS:  13-3180631.

 


PLAN ADMINISTRATOR. THE COMPENSATION AND BENEFITS COMMITTEE OF THE BOARD OF
DIRECTORS, OR ITS DELEGATE, IS THE PLAN ADMINISTRATOR. THE ADDRESS IS:

 


AMERIPRISE FINANCIAL, INC.

360 Ameriprise Financial Center

Minneapolis, MN  55474

 

22

--------------------------------------------------------------------------------


 


AGENT FOR SERVICE OF LEGAL PROCESS. PROCESS CAN BE SERVED ON THE COMPANY OR THE
PLAN ADMINISTRATOR BY DIRECTING SERVICE TO:

 


PLAN ADMINISTRATOR


C/O GENERAL COUNSEL


AMERPRISE FINANCIAL, INC.


52 AMERIPRISE FINANCIAL CENTER


MINNEAPOLIS, MN  55474


 


ERISA RIGHTS. EMPLOYEES IN THE AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE
PAY PLAN (THE “PLAN”), ARE ENTITLED TO CERTAIN RIGHTS AND PROTECTIONS UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (ERISA). ERISA PROVIDES THAT
PARTICIPANTS ARE ENTITLED TO:


 

Receive Information About the Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including a copy of the
latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor, and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the administration of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan descriptions. The Plan
Administrator may make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 


PRUDENT ACTIONS BY PLAN FIDUCIARIES

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Plan participants and beneficiaries.
No one, including Ameriprise Financial, Inc. or any other person, may terminate
a participant’s employment or otherwise discriminate against a participant in
any way in order to prevent a participant from obtaining a benefit to which a
participant is entitled or from exercising their rights under ERISA.

 


ENFORCE PARTICIPANT’S RIGHTS

If a participant’s claim for a benefit is denied or ignored, in whole or in
part, a participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps a participant can take to enforce the above rights.
For instance, if a participant requests a copy of a Plan document from the Plan
Administrator

 

23

--------------------------------------------------------------------------------


 

or the latest annual report from the Plan and does not receive them within 30
days, the participant may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until the participant receives them, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If a
participant has a claim for benefits that is denied or ignored, in whole or in
part, the participant may file suit in a state or federal court provided that
the participant has exhausted their administrative rights under the Plan. If it
should happen that Plan fiduciaries misuse the Plans’ money, or if a participant
is discriminated against for asserting their rights, the participant may seek
assistance from the U.S. Department of Labor, or may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If the
participant is successful, the court may order the person being sued to pay the
court costs and legal fees. If the participant loses, the court may order the
participant to pay these costs and fees, for example, if it finds the
participant’s claim is frivolous.

 


ASSISTANCE WITH QUESTIONS

If a participant has any questions about the Plan, they should contact the Plan
Administrator. If a participant has any questions about their rights under
ERISA, or needs assistance in obtaining documents from the Plan Administrator,
they should contact the nearest office of the Employee Benefits Security
Administration of the U.S. Department of Labor, listed in the telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue NW, Washington, D.C. 20210. A participant may also obtain publications
about their rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

 

24

--------------------------------------------------------------------------------


 

Ameriprise Financial

Senior Executive Severance Plan

 

Schedule A

 

November 14, 2005

 

Employing Companies

 

•                  American Centurion Life Assurance Company

•                  Ameriprise Enterprise Investment Services, Inc.

•                  Ameriprise Financial Services Inc.

•                  RiverSource Investments, LLC

•                  RiverSource Client Service Corporation

•                  IDS Life Insurance Company

•                  IDS Life Insurance Company of New York

•                  IDS Property Casualty Insurance Company

•                  Ameriprise Trust Company

 

25

--------------------------------------------------------------------------------